Citation Nr: 0922584	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-27 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date prior to December 26, 2001, 
for the grant of service connection for degenerative changes 
of the lumbar spine associated with service-connected left 
foot injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to 
August 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Huntington, 
West Virginia, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO awarded service connection for 
degenerative changes of the lumbar spine associated with 
service-connected left foot injury, and assigned an effective 
date of December 26, 2001.  

In April 2009, the Veteran testified at a Board hearing in 
Washington, D.C., before the undersigned.  


FINDINGS OF FACT

1.  An original claim for VA compensation benefits was first 
received at the RO in July 1998; however, the claim was 
limited to service connection for a left foot injury.

2.  In September 1998, correspondence was received from the 
Veteran which may be accepted as an informal claim of service 
connection for a low back disability.

3.  In October 1998 and April 1999, the claim of service 
connection for a left foot injury was adjudicated; a claim of 
service connection for a low back disability was not 
adjudicated.  

4.  The Veteran did not disagree with the failure of the RO 
to adjudicate a claim of service connection for a low back 
disability in either the October 1998 or April 1999 rating 
decisions.  

5.  In a letter received on December 26, 2001, R.A.Q., PAC 
(Dr. Q.), indicated that the Veteran had a low back 
disability related to his left foot injury.

6.  In March 2003 correspondence, the Veteran next filed a 
claim for a low back disability.  


CONCLUSION OF LAW

The legal criteria for an effective date earlier than 
December 26, 2001, for the award of service connection for 
degenerative changes of the lumbar spine associated with 
service-connected left foot injury, have not been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, 
VCAA letters were sent in July 2003 and in April 2005 which 
fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  

In this case, the claim for an earlier effective date is a 
"downstream" issue in that it arose from the initial grant of 
service connection.  Where service connection has been 
granted and the initial rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once a veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudicative process, particularly those pertaining to the 
duty to assist and issuances of rating decisions and 
statements of the case.  See 38 U.S.C.A. §§ 5103A, 7105(d) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159(c), 19.29 
(2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The July 2003 and April 2005 VCAA letters advised the Veteran 
of the evidence and information needed to substantiate his 
claim of service connection for a low back disability.  In 
addition, an October 2006 VCAA letter was sent after service 
connection for a low back disability was granted which 
specifically pertained to the claim for an earlier effective 
date.  The claimant was further advised of which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  In addition, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  

As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).    

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that any presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The records satisfy 38 C.F.R. 
§ 3.326.

As noted, the claimant has been sent a letter regarding the 
effective date to be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Earlier Effective Date

The Veteran has been awarded service connection for 
degenerative changes of the lumbar spine associated with 
service-connected left foot injury, effective December 26, 
2001.  

Historically, the record reflects that the veteran submitted 
a VA Form 21-526, Veteran's Application for Compensation or 
Pension, on July 30, 1998.  There is no application prior to 
that date.  The Veteran stated that he injured his left foot 
during service.  There was no mention of any low back 
disability at that time.  There was no statement by the 
Veteran indicating an intent to seeking service connection 
for a low back disability.  

On September 8, 1998, a VA Form 21-4138, Statement in Support 
of Claim, was received from the Veteran.  In that 
correspondence, the Veteran mentioned that his left foot 
injury made his lower right back hurt.  This correspondence 
may be accepted as an informal claim of service connection 
for a low back disability.

In an October 1998 rating decision, service connection for a 
left foot injury was denied.  Thereafter, additional evidence 
was submitted regarding the left foot.  In an April 1999 
rating decision, the RO determined that new and material 
evidence was not submitted to reopen the claim of service 
connection for a left foot injury.  The Veteran perfected an 
appeal as to the denial of service connection for a left foot 
injury.  He did not mention his low back at any time, in any 
correspondence, or during an April 2001 personal hearing.  

In a December 26, 2001 letter, Dr. Q., stated that the 
Veteran injured his left foot during service and never 
regained total function and mobility of the left foot.  As a 
result, the Veteran's ambulation caused additional pain and 
pressure on the spine.  She opined that all of the Veteran's 
problems were related to his inservice left foot trauma.  A 
subsequent December 2002 VA examination also indicated that 
current left foot disability was related to service.  

In a March 2003 rating decision, service connection for 
residuals of a left foot injury was granted, effective July 
30, 1998, the date of claim.  

Thereafter, also in March 2003, correspondence was received 
from the Veteran in which he mentioned having lumbosacral 
spine disability.  

In a July 2005 VA examination report, a VA examiner opined 
that the Veteran's left foot disability had contributed to 
the development of degenerative changes in the lumbar spine 
and it was as likely as not that the Veteran's service-
connected left foot disability had aggravated his lumbar 
spine condition.  

In a July 2006 rating decision, service connection for 
degenerative arthritis of the lumbar spine was granted 
effective December 26, 2001.  The RO has indicated that it 
accepted Dr. Q.'s statement regarding the Veteran's low back 
disability as an informal claim.  The RO has also cited to 
other supporting medical records, including the July 2005 VA 
examination report.  

The Veteran appealed the assigned effective date.  At his 
Board hearing and in correspondence of record, the Veteran 
contends that the effective date should either be in July 
1998, when he filed an original claim of service connection 
or in September 1998, when he submitted correspondence 
mentioning his low back disability.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2004).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  

Any communication indicating an intent to apply for a benefit 
under the laws administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. § 
3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 
C.F.R. § 3.155(a) does not contain the word "specifically," 
and that making such precision a prerequisite to acceptance 
of a communication as an informal claim would contravene the 
Court's precedents and public policies underlying the 
statutory scheme).  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

With regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.

However, according to the Court, 38 C.F.R. § 3.157 only 
applies to a defined group of claims.  See Sears v. Principi, 
16 Vet. App. 244, 249 (2002) (section 3.157 applies to a 
defined group of claims, i.e., as to disability compensation, 
those claims for which a report of a medical examination or 
hospitalization is accepted as an informal claim for an 
increase of a service connected rating where service 
connection has already been established).  VA medical records 
cannot be accepted as informal claims for disabilities where 
service connection has not been established.  The mere 
presence of medical evidence does not establish intent on the 
part of the veteran to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where 
appellant had not been granted service connection, mere 
receipt of medical records could not be construed as informal 
claim).  

Therefore, merely seeking treatment, does not establish a 
claim, to include an informal claim, for service connection.  
Further, the mere presence of a disability does not establish 
an intent on the part of the veteran to seek service 
connection for that condition.  See KL v. Brown, 5 Vet. App. 
205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 
(1995).  Thus, any prior VA medical are not interpreted as an 
informal claim.  Stated differently, merely seeking 
treatment, does not establish a claim, to include an informal 
claim, for service connection.  

With regard to the July 1998 original claim for VA 
compensation benefits, the Veteran only referred to a left 
foot injury.  He did not mention having any low back 
disability.  Thus, he expressed no intent to seek service 
connection for a low back disability in that document.  
Therefore, there was no claim of service connection for a low 
back disability at that time.  

However, the Veteran did mention his low back in the 
September 1998 correspondence.  However, even if the Board 
made an informal claim for service connection for a low back 
disability at that time, in Deshotel v. Nicholson, 457 F.3d 
1258 (Fed. Cir. 2006), the Federal Circuit found that where a 
veteran files more than one claim with the RO at the same 
time and the RO's decision acts (favorably or unfavorably) on 
one of the claims, but fails to specifically address the 
other claim, the second claim is deemed denied, and the 
appeal period begins to run.  The proper remedy under such 
circumstances is to file a timely notice of disagreement as 
to the RO's failure to address that claim.  A review of the 
record shows, however, that the Veteran did not submit a 
notice of disagreement to the failure to adjudicate a claim 
as to the October 1998 or April 1999 rating decisions.  As 
such, the Board finds that any such informal claim, if there 
was one, did not remain pending.

Otherwise, other than the Veteran's treatment, there is 
nothing to reflect a claim or an informal claim prior to 
March 2003, when the Veteran next mentioned his low back.  
Nevertheless, the RO accepted Dr. Q.'s December 26, 2001 
letter as a claim.  The Board will not disturb this finding; 
however, there is no prior informal or formal claim of 
service connection for a low back disability, following the 
September 1998 correspondence, which as noted, did not remain 
a pending claim.

Applying the statute and the regulations cited above, the 
Veteran is not entitled to an effective date earlier than 
December 26, 2001, for the award of service connection.  The 
statute is clear.  It states that the effective date of an 
award based on an original claim for service connection 
"shall not be" prior to the date of receipt of claim.  The 
regulation is clear.  It states that if the claim is not 
received within one year following separation from service, 
then the effective date is the date of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 and 
3.400(b)(2)(ii).  

The date of entitlement and the date of the claim are the 
same in this case, as the RO accepted Dr. Q.'s statement as 
the date of claim and this document also tends to establish 
entitlement.  See 38 U.S.C.A. § 5110(a) (effective date of 
original claim shall not be earlier than the date of receipt 
of application therefor).  

Further, while the Court has acknowledged that the effective 
date based on an award of service connection is not based on 
the date of the earliest medical evidence demonstrating a 
casual connection, but on the date that the application upon 
which service connection was eventually awarded was filed 
with VA, the Board is not disturbing the earlier date of Dr. 
Q.'s statement as the effective date in this case.  LaLonde 
v. West, 12 Vet. App. 377, 382 (1999) citing Hazan v. Gober, 
10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 
391 (1997), and Wright v. Gober, 10 Vet. App. 391 (1997).  

Thus, based on the facts in this case, an effective date 
earlier than December 26, 2001 date, is legally precluded.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  His 
assertion that an earlier effective date is warranted for 
service connection for degenerative changes of the lumbar 
spine associated with service-connected left foot injury, is 
legally unsupported since the September 1998 correspondence 
cannot be considered a pending claim for the reasons set 
forth above.  See Sears.

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Entitlement to an effective date prior to December 26, 2001, 
for the grant of service connection for degenerative changes 
of the lumbar spine associated with service-connected left 
foot injury, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


